ORDER
The South Carolina Commission on Continuing Legal Education and Specialization has furnished the attached list of lawyers who have failed to file reports showing compliance with continuing legal education requirements, or who have failed to pay the filing fee or any penalty required for the report of compliance, for the reporting year ending in February 2016. Pursuant to Rule 419(d)(2), SCACR, these lawyers are hereby suspended from the practice of law. They shall surrender their certificates to practice law in this State to the Clerk of this Court by June 6, 2016.
Any petition for reinstatement must be made in the manner specified by Rule 419(e), SCACR. Additionally, if they have not verified their information in the Attorney Information System, they shall do so prior to seeking reinstatement.
These lawyers are warned that any continuation of the practice of law in this State after being suspended by this order is the unauthorized practice of law, and will subject them to disciplinary action under Rule 413, SCACR, and could *504result in a finding of criminal or civil contempt by this Court. Further, any lawyer who is aware of any violation of this suspension shall report the matter to the Office of Disciplinary Counsel. Rule 8.8, Rules of Professional Conduct for Lawyers, Rule 407, SCACR.
/s/Costa M. Pleicones, C.J.
/s/Donald W. Beatty, J.
/s/John W. Kittredge, J.
/s/Kaye G. Hearn, J.
/s/John Cannon Few, J.
*505ATTACHMENT
LAWYERS NON-COMPLIANT WITH THE MCLE REQUIREMENTS FOR THE 2015-2016 REPORTING YEAR AS OF MAY 5, 2016.
Robert Glenn Bacon Bacon Law Firm 1019 Hwy 17 S #123 North Myrtle Beach, SC 29582
Brandon Ashley Barr 1301 Havenhurst Drive West Hollywood, CA 90046 ADMINISTRATIVE SUSPENSION (02/26/16)
Christopher Mark Behr Wigger Law Firm 4526 Vance Road Holly Hill, SC 29059
Maria Magdalena Brown 67 Fort Royal Ave. Charleston, SC 29407-6000
Clair Gilliland Campbell Campbell & Associates, P.A. 717 East Blvd. Charlotte, NC 28203
R. Clenten Campbell 1421 Perdita Way Greer, SC 29650 INTERIM SUSPENSION (10/29/15)
Charles Clark, III 116 E. Earle Street Anderson, SC 29621
Richard G. D’Agostino 744 Arden Lane, Ste. 175 Rock Hill, SC 29732 INTERIM SUSPENSION (02/29/16)
Christopher Matthews Glenn 3232 Danfield Drive Columbia, SC 29204 ADMINISTRATIVE SUSPENSION (03/04/15)
*506Miles Lavan Green, Jr. Miles Lavan Green, Jr., Attorney at Law 1878 Boone Hall Drive Charleston, SC 29407
Angus Quentine Long 56 Radcliffe Long Charleston, SC 29403
Cynthia Barrier Patterson PO Box 6786 Columbia, SC 29260
Steven Salcedo Law Offices of Steven Salcedo, LLC 150 East Ponce De Leon Avenue, Suite 225 Decatur, GA 30030-2543 ADMINISTRATIVE SUSPENSION (02/26/16)
Dorothy Stefan 8427 Lakemont Drive Dallas, TX 75209
Thaddaeus T. Viers Thad Viers Attorney at Law 100 Holly Lane Myrtle Beach, SC 29572 INTERIM SUSPENSION (04/11/12)
Wendy Rae Webb Glasser & Schaeffer 56 Perimeter Center East, Suite 450 Atlanta, GA 30346